Citation Nr: 0515558	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  03-04 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than June 16, 2000, 
for the award of service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO awarded service connection for 
post-traumatic stress disorder and assigned a 100 percent 
evaluation, effective June 16, 2000.  The veteran asserts 
that she warrants an earlier effective date.

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, she indicated she wanted a hearing before the Board 
at the RO.  The record reflects that a hearing was scheduled 
in April 2004.  That same month, the veteran indicated she 
would not be able to attend the hearing.  Another hearing was 
scheduled in October 2004.  That same month, the veteran 
withdrew her request for hearing in writing.  Thus, there is 
no hearing request pending at this time.


FINDINGS OF FACT

1.  On June 16, 2000, the veteran submitted a claim for 
service connection for post-traumatic stress disorder.  

2.  There was no informal claim, formal claim, or written 
intent to file a claim for service connection for post-
traumatic stress disorder prior to June 16, 2000.  


CONCLUSION OF LAW

The legal criteria have not been met for an effective date 
earlier than June 16, 2000, for the award of service 
connection for post-traumatic stress disorder.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) will request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the June 2001 letter and the January 
2003 statement of the case.  Since both of these documents 
fully provided notice of elements (1), (2), and (3), see 
above, it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, 19 Vet. App. 
----, ----, No. 02-1077, slip op. at 33 (April 14, 2005).  
The Board will note, however, that the veteran's claim for an 
earlier effective date is a downstream issue from her claim 
for service connection.  For example, the veteran filed a 
claim for service connection for post-traumatic stress 
disorder in June 2000.  The RO issued a VCAA letter in June 
2001, informing her of the evidence necessary to substantiate 
the claim for service connection.  In the September 2001 
rating decision, the RO granted service connection for post-
traumatic stress disorder and assigned an effective date of 
June 16, 2000.  The veteran has appealed the effective date 
assigned for the award of this benefit.  This is considered a 
"downstream" issue, as the veteran has raised a new issue 
(earlier effective date), following the grant of the benefit 
sought.  In this type of circumstance, if the claimant has 
received a VCAA letter for the underlying claim and the 
veteran raises a new issue following the issuance of the 
rating decision, here, a claim for an earlier effective date, 
VA is not required to issue a new VCAA letter.  VAOPGCPREC 8-
2003 (Dec. 2003).  Rather, the provisions of 38 U.S.C.A. 
§ 7105(d) require VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly-raised issue.  Id.  Therefore, the RO, in the January 
2003 statement of the case informed the veteran of the 
information and evidence needed to substantiate the claim for 
an earlier effective date.  Also in the statement of the 
case, the RO supplied the veteran with the complete text of 
38 C.F.R. § 3.159(b)(1), which addresses VA's duty to notify 
claimants of necessary information or evidence. 

Finally, with respect to element (4), the Board notes that in 
the RO's July 2001 letter, it essentially informed the 
veteran that she needed to submit any evidence pertaining to 
her claim.  Specifically, it listed the evidence it needed 
from her and stated that if she had no treatment records or 
evidence to submit to please inform VA of such.  The Board 
finds that such statements meet the requirements of the 
fourth element, as the veteran was placed on notice that she 
should submit any evidence in her possession that pertained 
to her claim.  The Board notes that the veteran has not 
alleged that there is any additional evidence in her 
possession, and, instead, has made her argument as to 
warranting an earlier effective date based upon the evidence 
that is already in the claims file.  Thus, even if the 
veteran was not properly informed of element (4), she has not 
been prejudiced by such.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the veteran's claim for an earlier effective date, VA 
has not obtained any additional evidence.  Again, the veteran 
and her representative have made arguments for an earlier 
effective date based upon evidence that is already in the 
claims file.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Decision

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2004).  Unless specifically provided otherwise, the 
effective date of an award based on a claim for service 
connection "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002) 
(emphasis added).  The implementing regulation clarifies this 
to mean that the effective date of an award of compensation 
"will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. § 
3.400 (emphasis added).

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2004) 
(emphasis added).

A claim-application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2004).  Additionally, under 38 C.F.R. § 3.155 
(2004), it defines an informal claim as the following:

(a) Any communication or action, 
indicating an intent to apply for one or 
more benefits under the laws administered 
by the Department of  Veterans Affairs, 
from a claimant, his or her duly 
authorized representative, a Member of 
Congress, or some person acting as next 
friend of a claimant who is not sui juris 
may be considered an informal claim.  
Such informal claim must identify the 
benefit sought. . . .  

(b) A communication received from a 
service organization, an attorney, or 
agent may not be accepted as an informal 
claim if a power of attorney was not 
executed at the time the communication 
was written.

In addressing the requirement for identifying the benefit 
sought, the Court has stated that such identification need 
not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  

Service connection was granted for post-traumatic stress 
disorder effective June 16, 2000.  The veteran argues that 
her claim filed back in January 1987 was essentially a claim 
for service connection for post-traumatic stress disorder.  
In the VA Form 21-526, Veteran's Application for Compensation 
or Pension, the veteran indicated that she was seeking 
compensation for "wearing of combat boots - knees" and 
"miscarriage - stomach problems."  She believes that her 
claim for service connection for post-traumatic stress 
disorder should go back to January 1987, as part of her in-
service trauma was her miscarriage.  She states that she 
cried during her 1987 physical examination, and that the 
examiner noted that she was still sensitive about her 
miscarriage.  Additionally, she asserts that the service 
medical records showed that not only did she miscarry her 
child, but she nearly died on the operating table.  The 
veteran states that she has spent her adult life in pain and 
confusion.  The veteran has admitted that she did not file a 
claim for service connection for post-traumatic stress 
disorder within one year following her discharge from 
service.

The Board has thoroughly reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
award of service connection for post-traumatic stress 
disorder prior to June 16, 2000.  The reasons follow.

The record reflects that the veteran was discharged from 
service in June 1977.  As noted above, she did not submit a 
claim for service connection for post-traumatic stress 
disorder within one year following her discharge from 
service, and thus an effective date going back to 1977 would 
not be warranted.  See 38 C.F.R. § 3.400(b)(2)(i) (2004).

Applying the regulations cited above, the veteran is not 
entitled to an effective date earlier than June 16, 2000, for 
the award of service connection for post-traumatic stress 
disorder.  The regulation states that if the claim is not 
received within one year following separation from service, 
which is clearly not the case, as the veteran submitted her 
claim more than 20 years following her discharge from 
service, the effective date is the date of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(ii); see also 38 U.S.C.A. § 5110(a) (effective 
date will not be earlier than date of receipt of claim).  
Even if the date entitlement arose was prior to June 16, 
2000, the date of claim is June 16, 2000, which is the 
controlling criteria under the factual circumstances of this 
case.  See id.; see also 38 U.S.C.A. § 5110(a) (effective 
date of original claim shall not be earlier than the date of 
receipt of application therefor).  Further, the Court has 
acknowledged that the effective date based on an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a casual connection, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  LaLonde v. West, 
12 Vet. App. 377, 382 (1999) citing Hazan v. Gober, 10 Vet. 
App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 
(1997), and Wright v. Gober, 10 Vet. App. 391 (1997).  Stated 
differently, based on the facts in this case, an effective 
date earlier than June 16, 2000, is legally precluded.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  
`
In reviewing the evidence of record, the Board cannot find a 
document prior to June 16, 2000, that could constitute an 
informal claim, a formal claim, or a written intent to file a 
claim for service connection for post-traumatic stress 
disorder.  See 38 C.F.R. §§ 3.1(p), 3.155(a), (b).  The Board 
is aware that the veteran has argued that her claim for 
compensation for a "miscarriage" back in January 1987 was a 
claim for service connection for post-traumatic stress 
disorder, as she was clearly traumatized by that in-service 
incident.  The Board does not doubt that the veteran was 
distressed by the miscarriage; however, in reviewing the four 
corners of the January 1987 VA Form 21-526, there is nothing 
that would indicate that the veteran was seeking compensation 
for a psychiatric disorder.  Lending credence to this 
determination is the separation examination, where a 
psychiatric evaluation was normal.  In the report of medical 
history completed by the veteran at separation, she denied 
any history of "depression or excessive worry" or "nervous 
trouble of any sort."  The first showing that the veteran 
had a psychiatric disorder as a result of in-service trauma 
was when she was hospitalized at a VA medical facility in May 
2000.  

In reviewing the VA inpatient treatment records, the Board 
notes that the veteran reported having in-service stressors 
and examiners entered diagnoses of post-traumatic stress 
disorder based upon the in-service stressors.  However, 
nowhere did the veteran indicate an intent to file a claim 
for service connection for post-traumatic stress disorder in 
those records.  See id; see also Brannon v. West, 12 Vet. 
App. 32, 35 (1998) ("The mere presence of the medical 
evidence does not establish an intent on the part of the 
[claimant] to seek . . . service connection. . . .").  The 
regulation regarding informal claims is clear-the 
communication must come from the veteran, a representative of 
the veteran (who has been given a power of attorney), a 
Member of Congress, or someone acting as next friend of a 
claimant who has been determined to be incompetent.  See 
38 C.F.R. §§ 3.155(a), (b).  Additionally, the communication 
must indicate an intent to apply for one or more VA benefits.  
Neither of these requirements are met in the 2000 VA 
treatment records.  

The first time the veteran indicated she was seeking a claim 
for service connection for post-traumatic stress disorder was 
when she filed a VA Form 21-4138, Statement in Support of 
Claim, which was received on June 16, 2000, wherein she 
requested "service connection for Post Traumatic Stress 
Disorder (PTSD) with Depression."  Therefore, the correct 
effective date has been granted.

For the above reasons, the Board finds that an effective date 
earlier than June 16, 2000, for the award of service 
connection for post-traumatic stress disorder cannot be 
granted.  The Court has held that in a case where the law, as 
opposed to the facts, is dispositive of the claim, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

An effective date earlier than June 16, 2000, for the award 
of service connection for post-traumatic stress disorder is 
denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


